UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2015 Item 1: Schedule of Investments Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) New Jersey (98.2%) Atlantic City NJ GO 4.000% 11/1/16 2,700 2,548 Atlantic City NJ GO 4.000% 11/1/17 3,965 3,605 Atlantic City NJ GO 5.000% 11/1/22 3,000 2,552 Atlantic County NJ Public Facilities COP 6.000% 3/1/15 (14) 1,480 1,481 Bayonne NJ GO 5.750% 7/1/35 7,500 8,631 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/19 450 518 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/20 455 537 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/39 4,000 4,632 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/23 1,000 1,197 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/24 700 841 Burlington County NJ Bridge Commission Revenue 5.000% 10/1/25 500 599 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/29 275 320 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/26 2,100 2,488 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/27 4,100 4,821 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/29 2,500 2,803 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/30 2,500 2,807 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/31 2,500 2,801 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/32 2,500 2,791 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/33 1,000 1,111 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/34 1,500 1,666 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 12,625 14,538 Camden County NJ Improvement Authority Lease Revenue (Rowan University School of Osteopathic Medicine Project) 5.000% 12/1/32 4,000 4,556 Camden County NJ Improvement Authority Revenue 5.000% 1/15/28 3,600 4,095 Camden County NJ Improvement Authority Revenue 5.000% 1/15/29 3,225 3,649 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/25 1,790 2,164 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/26 2,000 2,398 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/27 2,000 2,375 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/28 2,250 2,637 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/42 9,980 11,225 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/21 1,040 1,232 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/22 500 599 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/23 1,000 1,184 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/24 1,200 1,412 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/26 700 760 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/26 1,000 1,156 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,160 3,637 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 4,335 4,948 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 2,660 3,027 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/28 6,000 6,791 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/29 4,000 4,528 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/30 5,000 5,659 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 9,060 10,173 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 15,000 17,090 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 2,500 2,838 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 (4) 1,000 1,121 Flemington Raritan NJ School District GO 5.000% 6/15/26 1,000 1,211 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.000% 11/1/21 2,390 2,864 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/21 (4) 6,000 7,283 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 7,190 6,089 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 16,240 20,617 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 1,070 1,138 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 2,021 Hopewell Township NJ GO 5.000% 10/1/25 1,035 1,282 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/24 1,070 1,250 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/25 500 579 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/26 790 906 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,329 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,454 Jersey City NJ GO 5.000% 3/1/19 1,550 1,752 Jersey City NJ GO 5.000% 3/1/22 1,750 2,048 Lenape NJ Regional High School District GO 4.000% 3/15/25 1,580 1,757 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/21 1,000 1,192 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/24 1,375 1,621 Middlesex County NJ COP 5.000% 10/15/23 1,455 1,721 Middlesex County NJ COP 5.000% 10/15/24 1,055 1,255 Middlesex County NJ COP 5.000% 10/15/25 1,155 1,378 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/31 1,000 1,155 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/38 3,900 4,540 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (ETM) 5 5 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/25 445 560 Monroe Township NJ Board of Education GO 5.000% 8/1/26 1,500 1,744 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/24 1,970 2,407 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/25 1,000 1,212 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/26 1,200 1,444 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/27 1,090 1,302 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/28 1,000 1,189 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/29 1,235 1,465 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/18 1,250 1,400 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/19 865 987 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/20 1,605 1,856 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/21 1,000 1,169 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/22 1,880 2,214 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/24 1,035 1,215 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/25 615 715 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/28 465 528 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/30 570 643 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/31 600 675 New Jersey Building Authority Revenue 5.000% 6/15/16 2,250 2,378 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/16 (2) 2,000 2,047 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 3,045 3,116 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,399 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,713 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/28 (4) 2,000 2,257 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/29 (4) 2,500 2,808 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/30 (4) 2,950 3,298 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/31 (4) 1,500 1,672 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/32 (4) 1,250 1,389 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.250% 11/1/39 4,000 4,331 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,031 New Jersey Economic Development Authority (School Facilities Construction) 5.000% 6/15/31 4,000 4,393 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/38 4,000 4,565 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/46 4,475 5,060 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 935 955 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 1,030 1,140 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 2,500 2,855 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/25 5,990 6,730 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 8,500 9,481 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/28 2,000 2,204 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/29 1,400 1,539 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) 5.000% 7/1/48 7,000 7,905 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.000% 1/1/34 1,000 1,038 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.125% 1/1/39 2,000 2,081 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.250% 1/1/44 4,850 5,075 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 7,278 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 14,000 17,076 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 3,060 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 17,675 18,006 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 1,390 1,508 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,514 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,160 1,313 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,280 9,355 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 9,500 9,505 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 1,000 1,001 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 8,000 8,004 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 9,500 9,505 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 (Prere.) 3,480 3,566 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 1,025 1,121 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 3,040 3,328 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 2,500 2,787 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 3,000 3,412 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 6,070 6,779 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 3,000 3,383 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,100 2,385 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 3,550 4,119 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,500 2,910 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 4,115 4,704 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 3,500 3,980 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 3,000 3,494 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 11,650 13,150 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 375 423 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/25 (4) 2,380 2,794 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,460 3,883 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 10,000 11,088 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,355 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 5,000 5,501 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 21,965 23,966 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/28 (14) 2,165 2,633 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/29 7,000 7,626 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 8,614 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 12,742 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 6,360 6,911 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 15,520 16,829 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 4,065 4,416 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 7,803 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 4,005 4,325 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 4,146 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/33 (4) 5,000 5,582 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/34 3,800 4,148 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/34 8,000 8,639 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 12,095 13,060 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/38 5,000 5,385 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/40 7,515 8,142 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 5,000 5,124 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 26,625 27,283 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.140% 3/6/15 (12) 1,235 1,235 2 New Jersey Economic Development Authority Revenue (Seeing Eye Inc.) 5.000% 3/1/25 4,000 4,896 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.020% 3/2/15 4,100 4,100 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 4.000% 7/1/24 2,000 2,076 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 5.000% 7/1/29 2,000 2,182 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.010% 3/2/15 1,500 1,500 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 6,260 6,926 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 2,580 2,899 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/18 1,000 1,119 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/19 1,105 1,262 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/38 1,250 1,395 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/43 2,500 2,788 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/20 (14) 2,060 2,353 New Jersey Educational Facilities Authority Revenue (Fairleigh Dickinson University) 5.500% 7/1/23 2,750 2,760 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 1,069 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,120 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 6/1/21 4,335 4,913 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/20 (14) 2,585 2,801 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/21 (14) 3,025 3,278 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/24 (14) 3,000 3,266 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,980 3,373 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 12,500 14,351 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/15 (Prere.) 4,700 4,779 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/27 (2) 5,000 5,279 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/39 10,000 11,522 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/44 3,000 3,454 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/40 4,000 4,532 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/45 1,000 1,127 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/20 2,725 3,179 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 3,043 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,132 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 6,976 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 5,000 5,960 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/30 4,090 4,883 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/34 2,000 2,351 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 7,400 8,108 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/35 2,000 2,344 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,422 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.030% 3/6/15 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/29 1,430 1,592 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/30 1,500 1,667 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/31 1,575 1,749 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/37 2,065 2,279 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/42 2,390 2,638 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.500% 7/1/23 1,265 1,438 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 8,395 9,378 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/19 (14) 610 648 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 2,200 2,333 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 1,000 1,117 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/38 1,200 1,339 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/43 1,500 1,673 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.250% 12/1/18 (ETM) 420 500 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 65 81 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 9,172 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 135 158 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 405 475 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 180 211 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,690 4,231 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 3,000 3,296 New Jersey GO 5.250% 7/1/15 (4) 4,500 4,579 New Jersey GO 5.000% 6/1/17 2,500 2,732 New Jersey GO 5.000% 8/15/19 5,000 5,750 New Jersey GO 5.000% 6/1/20 915 1,055 1 New Jersey GO TOB VRDO 0.040% 3/2/15 LOC 4,500 4,500 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/23 8,580 10,190 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/27 13,165 14,969 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,085 5,640 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/15 5,000 5,082 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,584 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/27 2,195 2,414 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.500% 7/1/31 95 112 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/41 1,500 1,805 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.010% 3/6/15 LOC 3,000 3,000 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/23 2,675 2,877 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/26 2,780 2,977 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/37 10,000 10,568 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 4.000% 7/1/18 300 320 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 1,750 1,947 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/19 2,000 2,273 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/22 750 882 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/23 2,600 3,029 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/24 4,400 5,061 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/25 6,680 7,618 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/44 5,000 5,585 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.000% 7/1/18 1,000 1,013 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.000% 7/1/24 1,600 1,618 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/30 4,055 4,106 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/36 6,800 6,866 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 1,250 1,344 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,170 2,422 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,391 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 15,000 16,307 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,939 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,882 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 2,200 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 4.250% 7/1/18 815 878 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 5.000% 7/1/25 3,215 3,446 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 11,481 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 2,505 2,880 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 3/6/15 LOC 5,400 5,400 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 3/6/15 LOC 4,500 4,500 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/31 700 790 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/32 800 898 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/33 1,585 1,774 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/34 1,415 1,583 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/45 4,050 4,496 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/16 (Prere.) 1,200 1,279 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/31 2,910 3,228 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/37 4,960 5,428 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/42 1,750 1,908 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/23 1,500 1,758 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/23 1,000 1,185 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/24 5,000 5,808 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 2,000 2,289 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 1,250 1,453 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 2,225 2,531 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 3,635 4,106 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 1,310 1,500 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/32 2,000 2,255 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 4,220 4,541 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 575 619 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.010% 3/6/15 LOC 3,200 3,200 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian V) TOB VRDO 0.170% 3/6/15 (12) 4,545 4,545 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 2,070 2,302 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.250% 7/1/31 2,000 2,227 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.500% 7/1/43 6,530 7,357 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,500 6,102 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/32 1,000 1,141 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/33 2,150 2,449 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/34 1,200 1,363 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.250% 7/1/35 7,000 8,065 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/39 3,500 3,924 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/43 4,000 4,451 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.500% 7/1/43 8,000 9,357 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/16 1,500 1,587 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 1,138 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/24 2,000 2,270 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 1,044 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/32 2,015 2,342 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/37 5,260 6,052 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 6.625% 7/1/38 3,885 4,333 New Jersey Health Care Facilities Financing Authority Revenue (St. Luke's Warren Hospital Obligated Group) 4.500% 8/15/43 5,800 6,028 New Jersey Health Care Facilities Financing Authority Revenue (St. Peter's University Hospital) 5.000% 7/1/15 3,520 3,559 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.250% 7/1/30 250 266 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.250% 7/1/30 (9) 2,170 2,313 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/23 2,390 2,872 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/24 3,120 3,744 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/25 3,470 4,129 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/26 7,600 8,944 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/27 4,000 4,675 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/28 3,000 3,488 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/29 2,410 2,792 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,010 3,464 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,210 3,617 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 3/2/15 LOC 4,955 4,955 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 3/2/15 LOC 1,600 1,600 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 4,025 4,303 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,200 1,268 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,205 1,271 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 7,075 7,910 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 3,650 3,827 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 985 1,023 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 3/6/15 1,600 1,600 New Jersey Institute of Technology Revenue 5.000% 7/1/32 1,500 1,708 New Jersey Institute of Technology Revenue 5.000% 7/1/42 5,000 5,613 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 385 423 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,120 5,585 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 275 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (ETM) 3,000 3,688 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/22 (ETM) 1,120 1,396 New Jersey Transportation Corp. COP 5.500% 9/15/15 (ETM) 15,000 15,444 New Jersey Transportation Corp. GAN 5.000% 9/15/19 5,000 5,711 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 10,550 11,345 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/44 4,000 4,289 3 New Jersey Transportation Trust Fund Authority Transportation Program Revenue PUT 1.220% 12/15/21 7,000 7,004 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (ETM) 5,000 5,077 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 3,375 3,514 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 2,069 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (4) 4,450 5,126 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 5,823 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,885 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 3,900 2,810 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/24 2,500 2,820 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 6,053 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/25 4,500 5,043 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 8,704 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 6,915 4,177 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,512 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 11,245 12,517 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 5,245 5,778 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,855 2,083 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 15,000 8,106 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 2,785 3,069 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 (4) 6,970 3,795 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 7,360 3,755 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 3,065 3,377 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 6,000 2,898 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 5,934 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 1,500 1,685 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,911 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 13,500 6,175 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 6,500 7,105 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 10,000 10,831 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 7,000 3,035 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 (4) 8,000 3,554 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/32 (2) 19,985 21,575 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/33 9,500 10,271 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 1,234 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 5,000 2,057 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 3,191 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 4,000 4,844 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 13,235 4,885 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 4,090 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 385 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/38 6,105 6,536 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 4,696 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,914 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,914 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,400 6,122 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 10,000 11,284 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 16,535 17,713 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.110% 3/6/15 LOC 3,820 3,820 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.130% 3/6/15 (4) 5,645 5,645 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 6,720 7,076 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 8,335 8,768 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,560 1,643 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,065 1,121 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 4,936 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 8,500 9,601 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 7,094 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 5,000 5,582 New Jersey Turnpike Authority Revenue 5.150% 1/1/35 (2) 8,500 9,075 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 3,500 3,881 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 11,000 12,286 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 10,000 11,153 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 2,500 2,773 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 5.000% 1/1/16 (14) 250 259 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 5.250% 1/1/21 (14) 5,150 6,028 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 4.375% 1/1/37 (14) 100 101 Ocean County NJ GO 5.000% 6/1/24 1,440 1,749 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 1,255 1,386 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/24 2,610 2,998 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/25 2,740 3,136 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/26 2,885 3,283 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 1,973 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/20 1,450 1,733 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/21 3,500 4,246 Passaic Valley NJ Water Commission Revenue 5.000% 12/15/32 (4) 1,385 1,581 Port Authority of New York & New Jersey Revenue 5.000% 12/1/25 3,000 3,609 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,594 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 4,000 4,389 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 5,087 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,953 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 5,140 5,794 Port Authority of New York & New Jersey Revenue 5.000% 9/1/31 1,800 2,127 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 4,067 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 6,625 7,670 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 3,500 3,874 Port Authority of New York & New Jersey Revenue 5.000% 9/1/33 5,500 6,454 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,250 1,445 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,930 2,260 Port Authority of New York & New Jersey Revenue 5.000% 12/1/34 7,000 8,124 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,500 Port Authority of New York & New Jersey Revenue 5.000% 9/15/36 3,400 3,891 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 13,250 15,128 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 16,065 18,044 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 5,812 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,541 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,886 Rutgers State University New Jersey Revenue 5.000% 5/1/16 1,220 1,288 Rutgers State University New Jersey Revenue 5.000% 5/1/28 4,000 4,702 Rutgers State University New Jersey Revenue 5.000% 5/1/30 5,000 5,815 Rutgers State University New Jersey Revenue 5.000% 5/1/33 10,000 11,519 Rutgers State University New Jersey Revenue 5.000% 5/1/36 3,000 3,427 Rutgers State University New Jersey Revenue 5.000% 5/1/38 5,460 6,221 Rutgers State University New Jersey Revenue 5.000% 5/1/43 12,590 14,238 1 Rutgers State University New Jersey Revenue TOB VRDO 0.030% 3/6/15 1,250 1,250 1 Rutgers State University New Jersey Revenue TOB VRDO 0.030% 3/6/15 6,000 6,000 Rutgers State University New Jersey Revenue VRDO 0.010% 3/2/15 13,000 13,000 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/20 2,145 2,474 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/21 3,000 3,482 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/22 2,780 3,235 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 4,000 4,508 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/26 5,000 5,599 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/27 2,960 3,286 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 4,185 4,613 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/29 2,000 2,196 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/39 5,000 5,406 Sparta Township NJ Board of Education GO 5.000% 2/15/34 1,000 1,157 Sparta Township NJ Board of Education GO 5.000% 2/15/35 1,400 1,616 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 6,225 6,793 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 17,035 17,074 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 25,000 6,087 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 5,000 3,884 Union County NJ Improvement Authority Lease Revenue (Family Court Building Project) 5.000% 5/1/42 5,000 5,652 Union County NJ Utilities Authority Revenue 5.000% 6/15/41 4,000 4,512 West Deptford Township NJ GO 5.000% 7/1/22 (4) 1,555 1,704 West Deptford Township NJ GO 5.000% 7/1/23 (4) 1,035 1,133 Virgin Islands (0.8%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 3,000 3,492 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 5,500 6,006 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 6,000 6,519 Guam (0.3%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 3,000 3,473 Guam Power Authority Revenue 5.000% 10/1/27 1,135 1,289 Guam Power Authority Revenue 5.000% 10/1/29 1,355 1,523 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 935 Total Tax-Exempt Municipal Bonds (Cost $1,911,093) Total Investments (99.4%) (Cost $1,911,093) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, the aggregate value of these securities was $29,160,000, representing 1.4% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of
